Citation Nr: 1227998	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  97-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for a low back disability, rated 0 percent from June 24, 1997, to October 2, 1997, and 60 percent as of October 3, 1997.

2.  Entitlement to a increased rating for schizophrenia, currently rated 30 percent.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to January 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In December 2004 and in July 2006, the Board remanded the claim for a higher rating for schizophrenia for additional development.

The appeal is REMANDED to the RO.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As an initial matter, the Board notes that an October 2006 letter from the Veteran, a January 2010 VA medical record, and a January 2010 letter from the Veteran are written in Spanish.  The documents should be reviewed and any documents written in Spanish should be translated to English and associated with the claims file. 

In an August 2006 letter, the Veteran stated that he received monthly treatment, from March 2000 to the present, from Dr. Oscar Cardona for his service-connected schizophrenia.  Although the Veteran has submitted a May 2003 evaluation report, treatment summaries from August 2006 and July 2007, and an April 2009 letter from Dr. Oscar Cardona Ramirez, there appears to be a significant amount of additional treatment records outstanding and should be obtained on remand.  

A February 2008 VA psychiatric record indicates that the Veteran is treated by Dr. Ramirez on a fee basis.  There is no indication in the record whether the Veteran receives treatment for his service-connected psychiatric disability at a VA medical center.  However, in correspondence received from the Veteran in January 2010, he requested to get a report of hospitalization from the VA medical hospital in San Juan, Puerto Rico from December 9, 2009, to December 24, 2009.  As it appears that there may be outstanding VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the record shows that the Veteran was last afforded a VA psychiatric examination in August 2009.  The August 2009 VA examination is somewhat stale.  The Board also finds that since VA medical records and private medical records specific to the Veteran's treatment of his service-connected schizophrenia are to be obtained on remand, a new examination is necessary to fully and fairly assess the merits of his psychiatric claim.  38 U.S.C.A. § 5103A(d)  (West 2002 & 2011).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011).  It should also include specific findings regarding the impact of the Veteran's service-connected psychiatric disability on his occupational and social functioning. 

Lastly, in an August 2006 rating decision, the RO effectuated the Board's July 2006 decision that granted service connection for lumbar back strain, and assigned an initial noncompensable rating.  In September 2006, the Veteran submitted a notice of disagreement with the initial 0 percent rating.  A February 2009 rating decision granted a higher 60 percent disability rating, effective October 3, 1997, and granted entitlement to a TDIU.  The claim of entitlement to a higher initial rating for a lumbar spine disability remains in controversy because the assignment of a 60 percent disability rating is less than the theoretical maximum available benefit awardable and because a 0 percent rating is still assigned for a period.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, a statement of the case must be issued concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.   Issue the Veteran a statement of the case as to issue of an increased rating in excess of 60 percent for a lumbar spine disability and inform the Veteran of his appeal rights. 

2.  Obtain any outstanding VA medical records for the treatment of the Veteran's service-connected schizophrenia, which have not already been associated with the claims file, to include inpatient hospital records from the VA medical hospital in San Juan, Puerto Rico from December 9, 2009, to December 24, 2009. 

3.  Request the Veteran to provide authorization to obtain all outstanding private medical records, to specifically include Oscar Cardona Ramirez, M.D., dated from March 2000 to the present.  All records obtained should be added to the claims folder.  If requests for any private treatment records are unsuccessful, inform the Veteran of that to ensure he is provided an opportunity to obtain and submit the records. 

4.  Translate all medical records and letters from the Veteran, to include an October 2006 and a January 2010 letter and a January 2010 VA medical record, from Spanish into English and associate the translated records with the claims file. 

5.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected schizophrenia.  The examiner must review the claims file and note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability.

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

